DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,625,997 to Callahan et al.

Regarding claim 1, Callahan et al. disclose a horizontal portion (60) of a frame (Fig.6) defining an opening in a stud wall (space below 60) having 5two adjacent vertical studs (74) spaced from one another by a predetermined distance and each having a stud width, the horizontal portion comprising: - an elongate body (60) including at least a 
Regarding claim 2, wherein said elongate body includes a lateral wall (sidewall of 62) generally perpendicular to the bottom wall and extending between the 15first and second end walls, said lateral wall being secured to the bottom wall and to the first and second end walls (Fig.6).  
Regarding claim 3, wherein said elongate body includes first and second lateral walls (both outer sides of 62 and 62, Fig.6) generally perpendicular to the bottom wall and extending 20between the first and second end walls, said first and second lateral wall being secured to the bottom wall on opposite sides thereof and to the first and second end walls (Fig.6).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,802,782 to Jewell.

Regarding claim 1, Jewell discloses a horizontal portion (45) of a frame (Fig.7) defining an opening (area under 45) in a stud wall having 5two adjacent vertical studs (43, Fig.7) spaced from one another by a predetermined distance and each having a stud width (Fig.5), the horizontal portion comprising: - an elongate body (Fig.6) including at least a bottom wall (bottom wall of 45) secured to first and second end walls (61, 61) 
Regarding claim 2, wherein said elongate body includes a lateral wall (outer wall of 65) generally perpendicular to the bottom wall and extending between the 15first and second end walls, said lateral wall being secured to the bottom wall and to the first and second end walls (Fig.6).  
Regarding claim 3, wherein said elongate body includes first and second lateral walls (outer walls of 65 and 66) generally perpendicular to the bottom wall and extending 20between the first and second end walls, said first and second lateral wall being secured to the bottom wall on opposite sides thereof and to the first and second end walls (Fig.6).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,369,333 to Wheeler.

Regarding claim 4, Wheeler discloses a tool for the installation of the horizontal portion of a frame, the tool comprising:  11a main wall (40, Fig.2) defining an outer surface (visible surface of 40, Fig.1 and 2) and an inner surface (opposite surface of 40) thereof, the main wall including a support surface (top edge of 40 where 18 abuts) for supporting a longitudinal end of the horizontal portion thereon (Fig.1); first and second side walls (34) being parallel to one another and depending 5from the main wall away from the 
Regarding claim 5, wherein each of said first and second side walls extends beyond the outer surface and beyond the support surface to form a 15respective lateral guide (Fig.1 and 2).  

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,963,230 to Jankowski Jr.

Regarding claim 4, Jankowski Jr. disclose a tool for the installation of the horizontal portion of a frame, the tool comprising:  11a main wall (11, 11) defining an outer surface (visible surface of 11) and an inner surface thereof (opposite surfaces of 11), the main wall including a support surface (bottom edge of 11, Fig.1) for supporting a longitudinal end of the horizontal portion thereon (Fig.1); first and second side walls (12, 12, 8, 8) being parallel to one another and depending 5from the main wall away from the inner surface (Fig.1), the main wall and the first and second side walls forming an open channel (channel formed by 12, 11, 11, and 12) for receiving one of the two adjacent studs therein (47), the support surface extending at least partially between the first and second side walls (lower edge of 11 and 11 extends between 12 and 12); and an 
Regarding claim 5, wherein each of said first and second side walls extends beyond the outer surface and beyond the support surface to form a 15respective lateral guide (8, 8).  

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0083336 A1 to Pianetto.

Regarding claim 4, Pianetto discloses a tool for the installation of the horizontal portion of a frame, the tool comprising:  11 a main wall (central web of 14 or 16) defining an outer surface (inward facing surface of 14/16) and an inner surface (surface of 14/16 abutting studs Y/Z) thereof, the main wall including a support surface (bottom edge of 14/16 abutting X) for supporting a longitudinal end of the horizontal portion thereon; first and second side walls (flanges projecting from central web of 14/16) being parallel to one another and depending 5from the main wall away from the inner surface (Fig. 1, 4, 7), the main wall and the first and second side walls forming an open channel (Fig. 4 and 7) for receiving one of the two adjacent studs therein, the support surface extending at least partially between the first and second side walls (Fig.4); and an attachment member (internal structure of the tool, Fig. 1, including 36, 46, 21, 22, 23, etc.) mounted on one of the main wall and the first and 10second side walls for releasably securing the tool to the one of the two adjacent stud (Fig. 1 and 2).  
Regarding claim 7, further including a handle member (handles secured to 36, 46) mounted on and extending from the outer surface of the main wall.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0018206 A1 to Hollis et al. in view of US 2018/0195300 A1 to Gillespie et al.

Regarding claim 4, Hollis et al. disclose a tool for the installation of the horizontal portion of a frame, the tool comprising:  11a main wall (4) defining an outer surface (surface with handle) and an inner surface (surface opposite of 4) thereof, the 
Hollis et al. do not specifically disclose an attachment member mounted on one of the main wall and the first and 10second side walls for releasably securing the tool to the one of the two adjacent stud.  
Gillespie et al. disclose an attachment member (20) mounted on a main wall (26) for releasably securing the tool to the one of the two adjacent stud (Fig.3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tool of Hollis with an attachment member as taught by Gillespie et al. so to enable the tool to be installed on a metal frame work and further to enable the tool to be secured in place while an installer manually places and secures the studs or beams within the framework.
Regarding claim 5, Hollis et al. disclose wherein each of said first and second side walls extends beyond the outer surface and beyond the support surface to form a 15respective lateral guide (2A, Fig.1 and 6).  
Regarding claim 6, Hollis et al. disclose wherein at least one of said first and second side walls includes a mark imprinted thereon (Paragraph [0051]).

Regarding claim 7, Hollis et al. disclose further including a handle member (5) mounted on and extending from the outer surface of the main wall.  
Regarding claim 8, Hollis et al. in view of Gillespie et al. disclose 25wherein said attachment member includes a magnet (20) for releasably securing the tool to the one of the studs.  
The recitation “wherein the two adjacent studs are metallic studs” further defines the studs of the frame, but the claims are only directed to the too itself, therefore the material of the claim is not required by the claim. Gillespie et al. disclose providing metallic framing members (Paragraph [0017]).
Regarding claim 9, Gillespie et al. disclose wherein the magnet is mounted on the inner surface of the main wall (surface facing the framing members). Hollis et al. combined with the magnet fasteners on the inner surface of main wall 4. 

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hollis et al. in view of Rienecker.

Regarding claim 4, Hollis et al. disclose a tool for the installation of the horizontal portion of a frame, the tool comprising:  11a main wall (4) defining an outer 
Hollis et al. do not specifically disclose an attachment member mounted on one of the main wall and the first and 10second side walls for releasably securing the tool to the one of the two adjacent stud.  
Rienecker discloses an attachment member (13) mounted on a main wall (4) for releasably securing the tool to the one of the two adjacent stud (Fig.2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the tool of Hollis with an attachment member as taught by Rienecker so to enable the tool to be installed on a wooden frame member and further to enable the tool to be secured in place while an installer manually places and secures the studs or beams within the framework.
Regarding claim 5, Hollis et al. disclose wherein each of said first and second side walls extends beyond the outer surface and beyond the support surface to form a 15respective lateral guide (2A, Fig.1 and 6).  
Regarding claim 6, Hollis et al. disclose wherein at least one of said first and second side walls includes a mark imprinted thereon (Paragraph [0051]).

Regarding claim 7, Hollis et al. disclose further including a handle member (5) mounted on and extending from the outer surface of the main wall.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,963,230 to Jankowski Jr.

Regarding claim 6, Jankowski et al. do not disclose wherein at least one of said first and second side walls includes a mark imprinted thereon and being levelled with the support surface for indication thereof.  
It would have been obvious to one of ordinary skill in the art to have provided indicia to the tool of Jankowski et al. in order to aide an installer while using the tool to secure framing members.

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,369,333 to Wheeler in view of US 5,625,997 to Callahan et al.

Regarding claim 10, Wheeler discloses a kit comprising: a horizontal portion (18) of a frame (Fig.1) defining an opening (area beneath 18) in a stud wall; and 5at least 
Wheeler discloses all of the structural limitations of the horizontal portion of claim 1, except for the end walls.
Callahan et al. disclose providing s composite horizontal beam as disclosed in claim 1 (see claim 1 above).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have provided the kit of Wheeler with a composite beam as recited in claim 1 as taught by Callahan et al. so to provide a structural beam which is reinforced throughout, specifically at the end walls to strengthen the beam itself and the connection into the framing assembly.
Regarding claim 11, Wheeler discloses including two (30 and 30) of said at least one tool for supporting a respective end of the horizontal portion when releasably secured to a respective one of said two adjacent vertical studs (Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160.  The examiner can normally be reached on Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635